Wright, J.,
dissenting. I concur in the thrust and content of Justice Holmes’ dissent. I also agree with the three-point test outlined in Justice Brown’s concurrence. However, I find no real ambiguity here. Actually, this case’s only real significance is found in the fact that the majority of this court has reaffirmed our holding in Hill v. Allstate Ins. Co. (1990), 50 Ohio St. 3d 243, 553 N.E. 2d 658, which case overruled the syllabus law in Wood v. Shepard (1988), 38 Ohio St. 3d 86, 526 N.E. 2d 1089.